     Case 2:20-cv-00399-TLN-DMC Document 7 Filed 06/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    DARONTA TYRONE LEWIS,                              No. 2:20-cv-00399-TLN-DMC
12                        Plaintiff,
13             v.                                        ORDER
14    P. GARCIA, et al.,
15                        Defendants.
16

17            Plaintiff Daronta Tyrone Lewis (“Plaintiff”), a prisoner proceeding pro se, brings this civil

18   rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            On April 27, 2020, the magistrate judge filed findings and recommendations which were

21   served on Plaintiff and which contained notice that Plaintiff may file objections within the time

22   specified therein. (ECF No. 6.) No objections to the findings and recommendations have been

23   filed.

24            Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

27   1983); see also 28 U.S.C. § 636(b)(1).

28   ///
                                                         1
     Case 2:20-cv-00399-TLN-DMC Document 7 Filed 06/16/20 Page 2 of 2

 1           Although it appears from the file that Plaintiff’s copy of the Findings and

 2   Recommendations was returned, Plaintiff was properly served. It is Plaintiff’s responsibility to

 3   keep the Court apprised of his current address at all times. Pursuant to Local Rule 182(f), service

 4   of documents at the record address of the party is deemed fully effective.

 5           Having reviewed the file under the applicable legal standards, the Court finds the Findings

 6   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 7           Accordingly, IT IS HEREBY ORDERED that:

 8           1. The Findings and Recommendations filed April 27, 2020 (ECF No. 6), are adopted in

 9   full;

10           2. This action is DISMISSED without prejudice for lack of prosecution and failure to

11   comply with court rules and orders; and

12           3. The Clerk of the Court is directed to close this case.

13           IT IS SO ORDERED.

14   DATED: June 15, 2020

15

16

17                                                          Troy L. Nunley
18                                                          United States District Judge

19

20
21

22

23

24

25

26
27

28
                                                        2
